Title: To James Madison from Richard O’Brien, 18 January 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


18 January 1803, Algiers. Reports that the dey sent a messenger on the morning of 17 Jan. to say “his Patience was nearly finished with The americans. That we had brought no Stores and That he would not accept of a Cash payment therefore he did not See the Use of The Consul remaining here as yet he being at peace with The americans.” O’Brien told the dey he had “60 days past wrote by 4 different Conveyances” about the dey’s refusal of cash and insistence on stores. He reminded the dey it was winter and time would be required for letters to arrive in America. When he had answers he would immediately inform the dey. “The devil answered that he had patience a little longer.” Believes that if “some great affair does not Shortly draw his attention” the dey will lose patience before answers arrive from the U.S. “We will be the first he will in reality attack. He wants War & it is a great pity but he Should get Plenty Thereof.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 1 p. Undated; docketed by Wagner, “9 & 17 Jany. 1803,” and as received 23 May. Date here supplied from another copy of the RC (ibid.), which is dated 18 Jan. 1803 but docketed by Wagner as 17 Jan. 1803.



   
   The second RC has “dey” here.



   
   A full transcription of this document has been added to the digital edition.

